Citation Nr: 0721882	
Decision Date: 07/20/07    Archive Date: 08/02/07

DOCKET NO.  04-16 544A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, 
type II.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. J. O'Mara, Associate Counsel




INTRODUCTION

The veteran had active military service from February 1969 to 
October 1970, to include service in Vietnam from October 1969 
to January 1970.

These matters come before the Board of Veterans' Appeals 
(Board) from a June 2003 rating decision, in which the RO, 
inter alia, denied the veteran service connection for 
diabetes mellitus and PTSD.  The veteran filed a notice of 
disagreement (NOD) in December 2003, and the RO issued a 
statement of the case (SOC) in April 2004.  The veteran filed 
a substantive appeal (via a VA Form 9, Appeal to Board of 
Veterans' Appeals) in May 2004.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate each claim on appeal has been accomplished.

2.  As the veteran served in Vietnam during the Vietnam era, 
he is presumed to have been exposed to herbicides during such 
service, to include Agent Orange.

3.  The preponderance of the competent medical evidence 
establishes that the veteran currently suffers from diabetes 
mellitus, type II.

3.  While the veteran has been diagnosed with PTSD, he did 
not engage in combat and there are no service records or 
other supporting documents corroborating the occurrence of 
any of the veteran's alleged in-service stressful 
experiences; the veteran also has not provided sufficient 
information for VA to further attempt to independently 
corroborate any such experience.




CONCLUSIONS OF LAW

1.  The criteria for service connection for diabetes 
mellitus, type II are met.  38 U.S.C.A. §§ 1110, 1112, 1113, 
1116, 5103A, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.307, 3.309 (2006).

2.  The criteria for service connection for PTSD are not met.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 4.125(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 and Supp. 2006)) include enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a).

Notice requirements under the VCAA essentially require VA to 
notify the appellant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

VA's notice requirement apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; see also Pelegrini, 18 Vet. App. at 112.  See also 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice 
requirements may, nonetheless, be satisfied if any errors in 
the timing or content of such notice are not prejudicial to 
the claimant.  Id.

In view of the Board's favorable disposition of the claim for 
service connection for diabetes mellitus, type II, the Board 
finds that all notification and development action needed to 
render a fair decision on the claim has been accomplished.

Regarding the veteran's claim for service connection for 
PTSD, in a May 2003 pre-rating letter, the RO notified the 
veteran that he was to submit the PTSD questionnaire that 
would include information as to his claimed stressors for 
PTSD.  In addition, the letter requested that he submit 
medical records showing a diagnosis of PTSD and notified him 
that if he received treatment at a VA facility, the RO would 
obtain those records and would request records from the Vet 
Center if he received treatment from that facility as well.  
The Board finds that this notice effectively informed him of 
the information and evidence needed to substantiate a  claim 
for service connection, as well as what information and 
evidence must be submitted by the appellant, and what 
information and evidence would be obtained by VA.; the record 
indicates that the veteran submitted information regarding 
his claimed stressors for PTSD and his VA treatment records 
were obtained.  In addition, the June 2004 supplemental SOC 
(SSOC) notified the veteran that he was to submit any 
evidence in his possession that pertained to the claim.  The 
June 2004 SSOC also provided notice as to the criteria for 
establishing service connection for PTSD.  After the veteran 
was afforded opportunity to respond to each notice identified 
above, the January 2005 SSOC reflects readjudication of the 
claim.  Hence, the appellant is not shown to be prejudiced by 
the timing or form of VCAA-compliant notice.  See 
Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006).  See 
also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as in an SOC or SSOC, is 
sufficient to cure a timing defect).  

While the RO has not informed the veteran as to how 
disability ratings and effective dates are assigned, 
consistent with Dingess/Hartman, on these facts, the RO's 
omission is not shown to prejudice the veteran.  As the 
Board's decision herein denies the claim for service 
connection for PTSD, no disability rating or effective is, or 
is being, assigned.  Accordingly, there is no possibility of 
prejudice to the veteran under the requirements of 
Dingess/Hartman. 

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters on appeal.  Pertinent evidence 
associated with the claims file consists of the veteran's 
service medical records, post-service private medical 
records, a VA Agent Orange examination report and VA 
outpatient treatment records from the VA Medical Center 
(VAMC) in Columbia, South Carolina.  Also of record is the 
September 2004 Decision Review Officer (DRO) informal 
conference report, as well as various statements by the 
veteran and his representative, on his behalf.

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through notices from the RO, the 
appellant has been notified and made aware of the evidence 
needed to substantiate the claim for service connection for 
PTSD, the avenues through which he might obtain such 
evidence, and the allocation of responsibilities between 
himself and VA in obtaining such evidence.  There is no 
additional notice that should be provided, nor is there any 
indication that there is additional existing evidence to 
obtain or development required to create any additional 
evidence to be considered in connection with the claim.  
Consequently, any error in the sequence of events or content 
of the notice is not shown to prejudice the appellant or to 
have any effect on the appeal.  any such error is deemed 
harmless and does not preclude appellate consideration of the 
matters on appeal, at this juncture.  See Mayfield, 20 Vet. 
App. at 543 (rejecting the argument that the Board lacks 
authority to consider harmless error).  See also ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Service Connection

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

A.  Diabetes Mellitus, Type II

The Board notes that the veteran had service in Vietnam from 
October 1969 to January 1970.  As he served in Vietnam during 
the Vietnam Era, he is presumed to have been exposed to 
herbicides, to include Agent Orange.  See 38 C.F.R. § 
3.307(a)(6)(iii).

Under the provisions of 38 C.F.R. § 3.309(e), if a veteran 
was exposed to an herbicide agent, including Agent Orange, 
during active military, naval, or air service and has a 
disease listed in 38 C.F.R. § 3.309(e), such disease shall be 
service connected if the requirements of 38 C.F.R. § 
3.307(a)(6) are met even though there is no record of such 
disease during service, provided that the rebuttable 
presumption provisions of § 3.307(d) are also satisfied.  The 
listed diseases include diabetes mellitus, type II.

In this case, the Board finds that the preponderance of the 
evidence establishes veteran's medical evidence in light of 
the above legal criteria, the Board finds that service 
connection for diabetes mellitus, type II, is warranted.

In this regard, the Board notes that an August 2002 VA 
treatment record reflects a diagnosis of diabetes mellitus; 
the veteran's blood sugar level was not tested during this VA 
treatment.  

A May 2003 VA treatment record shows that physician diagnosed 
hyperglycemia, and noted that the veteran was not diabetic.  
The physician indicated that the veteran's glucose was 
elevated in the past, but was only 111 that morning and his 
glycosylated hemoglobin in the past was not elevated; and 
that the veteran had no diabetic symptoms.  The examiner 

In February 2004, the veteran underwent a VA Agent Orange 
examination.  The veteran's blood sugar level was tested and 
revealed a result of 133 mg.  The diagnosis was diabetes 
mellitus, type II.

Notwithstanding the notations in May 2003 treatment note-
which actually reflects only the testing results and other 
findings on that date-the Board finds that the preponderance 
of the evidence establishes that the veteran does, in fact, 
suffer from diabetes mellitus, type II.  As indicated above, 
at least one diagnosis was listed in the treatment notes 
prior to May 2003.  Moreover, the Board finds particularly 
probative the diagnosis of the subsequent (and most recent) 
February 2004 VA examiner, a physician-based on examination 
of the veteran and laboratory testing-on the question of 
whether the veteran has a current diagnosis of diabetes 
mellitus, type II.  The Board also points that, given the 
establishment of the diagnosis, questions as to the extent to 
which the appellant's glucose levels are elevated and his 
associated symptoms goes to the questions of severity and 
control of the condition, rather than diagnosis.  Indeed, the 
May2003 physician noted her findings but did not definitively 
rule out diabetes; she noted that the veteran would continue 
to be monitored.  

Given the current diagnosis of diabetes mellitus, type II, 
and the veteran's presumed in-service herbicide (Agent 
Orange) exposure, the Board finds that rebuttable presumption 
of service connection for diabetes mellitus, as associated 
with herbicide exposure, arises.  Absent persuasive evidence 
to rebut the presumption, the Board finds that the criteria 
for diabetes mellitus, type II, are met.

B.  Service Connection for PTSD

Service connection for PTSD requires a medical diagnosis of 
PTSD in accordance with 38 C.F.R. § 4.125(a); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. § 
3.304(f) (2006).

The Board notes that VA treatment records dated from August 
2002 to June 2004 indicate that the veteran has been 
diagnosed with PTSD in accordance with regulatory criteria.  
That diagnosis notwithstanding, the Board finds that this 
claim must nonetheless fail because another essential 
criterion for establishing service connection for PTSD-
credible evidence that the claimed stressor actually 
occurred-has not been met.

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether a veteran engaged in 
"combat with the enemy."  See Gaines v. West, 11 Vet. App. 
353, 359 (1998).  Participation in combat, a determination 
that is to be made on a case-by-case basis, requires that a 
veteran have personally participated in events constituting 
an actual fight or encounter with a military foe or hostile 
unit or instrumentality.  See VAOPGCPREC 12-99 (October 18, 
1999); Moran v. Principi, 17 Vet. App. 149 (2003).  See also 
Sizemore v. Principi, 18 Vet. App. 264, 273-74 (2004).

If VA determines that a veteran engaged in combat with the 
enemy and his alleged stressor is combat-related, then his 
lay testimony or statement is accepted as conclusive evidence 
of the stressor's occurrence and no further development or 
corroborative evidence is required - provided that such 
testimony is found to be "satisfactory," i.e., credible and 
"consistent with circumstances, conditions or hardships of 
service."  See 38 U.S.C.A. 1154(b) (West 2002); 38 C.F.R. 
3.304(f)(1) (2006); Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993).

If, however, the alleged stressor is not combat related, then 
the veteran's lay testimony, in and of itself, is not 
sufficient to establish the occurrence of the alleged 
stressor. Instead, the record must contain evidence that 
corroborates his testimony or statements.  See Cohen v. 
Brown, 10 Vet. App. 128, 147 (1997); Moreau v. Brown, 9 Vet. 
App. 389, 395 (1996).  See also Zarycki, 6 Vet. App. at 98; 
Doran v. Brown, 6 Vet. App. 283, 289-290 (1994).

The veteran's service personnel records show that his 
military occupational specialty (MOS) was "Cook".  In 
addition, he did not receive any awards or decorations to 
indicate that he was in combat during his period of service.  
As there is no evidence that the veteran engaged in combat 
with the enemy or that any of the alleged stressors were 
combat related, corroboration of the claimed in-service 
stressors is required.

The has veteran identified numerous stressors.  The stressors 
identified were as follows:  in January or February 1969, 
while in Long Binh, Vietnam, his helmet was hit with a live 
round of a firearm; in February or March of 1969, during 
firefight attacks, a soldier's ear was shot off and the name 
of the soldier was Randy, E4; he did not have adequate 
training prior to arriving in Vietnam; upon arrival in 
Vietnam, he had to stand near a fellow soldier that had been 
killed; he encountered ambush attacks from the enemy that 
occurred while in Vietnam with the majority of the attacks 
occurring throughout the months of February and March 1969; 
while in an underground foxhole, he saw a shadow and began to 
fire at the person, however, that person ran into the forest 
area.

Although the veteran identified numerous stressors, the 
service records associated with the claims file do not verify 
any such stressor, nor has the veteran furnished any such 
evidence that verifies any of his claimed stressors.  
Although VA has a duty to verify any stressor through the 
Joint Services Records Research Center (JSRRC), for which the 
veteran provides adequate information, the Board finds that 
the veteran did not provide sufficient information to allow 
verification of any of the claimed stressors.  In this 
regard, the Board notes that for the stressors that the 
veteran claims occurred during January through March of 1969, 
while he was in Vietnam, the veteran's service personnel 
records indicate that he was not serving in Vietnam during 
this time.  As such, his form DD-215 states that he served in 
Vietnam from October 1969 to January 1970, which is after 
January through March of 1969.  Therefore, the veteran has 
not submitted any claimed stressors regarding his service in 
Vietnam that occurred during October 1969 to January 1970.  

Regarding the remaining stressors for which the veteran did 
not designate a date that the stressors occurred, the Board 
notes that he has not provided adequate information to allow 
verification of such stressors.  In this regard, JSRRC 
requires the veteran to provide a date time frame within two 
months to conduct any research.  The veteran did identify 
stressors that occurred when he arrived in Vietnam, which 
would place the time period in October 1969.  This stressor 
involved the death of a soldier that he was standing beside.  
However, he did not identify the name of the soldier that he 
claimed had died.  Further, regarding his stressor of the 
lack of adequate training before arriving in Vietnam, 
although his service personnel records do not show any 
specialized training that the veteran received, the records 
also do not indicate that he did not receive the training 
normally provided at the time he was in service.  Therefore, 
the RO's decision not to request verification from JSRRC is 
consistent with its duty to assist under the VCAA and with 
VA's Adjudication Manual, as the veteran has not supplied 
sufficient information to make such a request.

38 C.F.R. § 3.159(c)(2)(i) (2006) provides: "In the case of 
records requested to corroborate a claimed stressful event in 
service, the claimant must provide information sufficient for 
the records custodian to conduct a search of the 
corroborative records".  Here, the veteran did not provide 
sufficient information to conduct such a search.  This is 
confirmed by VA's adjudication manual, which during the time 
period of this appeal instructed VA in developing claims for 
service connection for PTSD to request specific details of 
the claimed in-service stressors, including dates, places, 
and units of assignments.  See VA Adjudication Manual, M-21, 
Part III, chapter 5, § 5.14 (c)(2)(a) (Nov. 18, 2004).  
Significantly, the manual also stated that requests to U.S. 
Armed Services Center for Research of Unit Records (CRUR) 
must include, among other things, a two-month specific date 
range during which the claimed stressors occurred.  See M-21, 
Part III, chapter 5, § 5.14 (c)(3) (Nov. 18, 2004).  The most 
recent rewrite of the Manual retains this requirement.  See 
M21-1MR, Part IV, Subpart ii, Chapter 1, Section D, 15(c) 
(Sept. 29, 2006) (indicating that information in requests to 
JSRRC should include month and year during which the 
stressful event occurred and noting that JSRRC will research 
records dated 30 days before and 30 days after).  Thus, as 
the veteran has identified a two month period for some 
stressors, but he was not in Vietnam during the two-month 
period alleged, and for other stressors, he has not provided 
names of soldiers that had died or proper time frames for 
events that occurred, the RO is not required to submit a 
request to JSRRC.  See also Wood v. Derwinski, 1 Vet. App. 
190, 193 (1991) ("The duty to assist is not always a one-way 
street").

As there is no credible evidence that the claimed in-service 
stressors occurred - an essential criterion for establishing 
service connection for PTSD - the Board must conclude that 
the criteria for service connection for PTSD are not met, and 
that the claim must be denied.  In reaching this conclusion, 
the Board has considered the applicability of the benefit-of-
the-doubt doctrine.  However, absent any credible evidence 
verifying the occurrence of any alleged in-service stressor 
to support the claim, that doctrine is not applicable. See 38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2006); 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for diabetes mellitus is granted, subject 
to the laws and regulations governing the payment of VA 
compensation.

Service connection for PTSD is denied.



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


